As Filed with the U.S. Securities and Exchange Commission on November 28, 2011 1933 Act File No. 333-116351 1940 Act File No. 811-21591 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 T Pre-Effective Amendment No. £ Post-Effective Amendment No. 19 T and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 T Amendment No. 20 T (Check appropriate box or boxes.) AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. (Exact Name of Registrant as Specified in Charter) 4,KANSAS CITY, MISSOURI 64111 (Address of Principal Executive Offices)(Zip Code) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (816) 531-5575 CHARLES A. ETHERINGTON 4,KANSAS CITY, MISSOURI64111 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: December 1, 2011 It is proposed that this filing will become effective (check appropriate box) £ immediately upon filing pursuant to paragraph (b) þ on December 1, 2011, at 8:30 am (Central), pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) £ on (date) pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) ¨ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. December 1, 2011 American Century Investments Prospectus LIVESTRONG® Income Portfolio LIVESTRONG® 2035 Portfolio Investor Class (ARTOX) Investor Class (ARYIX) Institutional Class (ATTIX) Institutional Class (ARLIX) A Class (ARTAX) A Class (ARYAX) C Class (ATTCX) C Class (ARLCX) R Class (ARSRX) R Class (ARYRX) LIVESTRONG® 2015 Portfolio LIVESTRONG® 2040 Portfolio Investor Class (ARFIX) Investor Class (ARDVX) Institutional Class (ARNIX) Institutional Class (ARDSX) A Class (ARFAX) A Class (ARDMX) C Class (AFNCX) C Class (ARNOX) R Class (ARFRX) R Class (ARDRX) LIVESTRONG® 2020 Portfolio LIVESTRONG® 2045 Portfolio Investor Class (ARBVX) Investor Class (AROIX) Institutional Class (ARBSX) Institutional Class (AOOIX) A Class (ARBMX) A Class (AROAX) C Class (ARNCX) C Class (AROCX) R Class (ARBRX) R Class (ARORX) LIVESTRONG® 2025 Portfolio LIVESTRONG® 2050 Portfolio Investor Class (ARWIX) Investor Class (ARFVX) Institutional Class (ARWFX) Institutional Class (ARFSX) A Class (ARWAX) A Class (ARFMX) C Class (ARWCX) C Class (ARFDX) R Class (ARWRX) R Class (ARFWX) LIVESTRONG® 2030 Portfolio LIVESTRONG® 2055 Portfolio Investor Class (ARCVX) Investor Class (AREVX) Institutional Class (ARCSX) Institutional Class (ARENX) A Class (ARCMX) A Class (AREMX) C Class (ARWOX) C Class (AREFX) R Class (ARCRX) R Class (AREOX) The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents Fund Summary – LIVESTRONG Income Portfolio 2 Investment Objective 2 Fees and Expenses 2 Principal Investment Strategies 3 Principal Risks 3 Fund Performance 4 Portfolio Management 5 Purchase and Sale of Fund Shares 5 Tax Information 5 Payments to Broker-Dealers and Other Financial Intermediaries 5 Fund Summary – LIVESTRONG 2015 Portfolio 6 Investment Objective 6 Fees and Expenses 6 Principal Investment Strategies 7 Principal Risks 8 Fund Performance 9 Portfolio Management 10 Purchase and Sale of Fund Shares 10 Tax Information 10 Payments to Broker-Dealers and Other Financial Intermediaries 10 Fund Summary – LIVESTRONG 2020 Portfolio 11 Investment Objective 11 Fees and Expenses 11 Principal Investment Strategies 12 Principal Risks 13 Fund Performance 14 Portfolio Management 15 Purchase and Sale of Fund Shares 15 Tax Information 15 Payments to Broker-Dealers and Other Financial Intermediaries 15 Fund Summary – LIVESTRONG 2025 Portfolio 16 Investment Objective 16 Fees and Expenses 16 Principal Investment Strategies 17 Principal Risks 18 Fund Performance 19 Portfolio Management 20 Purchase and Sale of Fund Shares 20 Tax Information 20 Payments to Broker-Dealers and Other Financial Intermediaries 20 Fund Summary – LIVESTRONG 2030 Portfolio 21 Investment Objective 21 Fees and Expenses 21 Principal Investment Strategies 22 Principal Risks 23 Fund Performance 24 Portfolio Management 25 Purchase and Sale of Fund Shares 25 ©2011 American Century Proprietary Holdings, Inc. All rights reserved. LIVESTRONG is a trademark of the Lance Armstrong Foundation. Tax Information 25 Payments to Broker-Dealers and Other Financial Intermediaries 25 Fund Summary – LIVESTRONG 2035 Portfolio 26 Investment Objective 26 Fees and Expenses 26 Principal Investment Strategies 27 Principal Risks 28 Fund Performance 29 Portfolio Management 30 Purchase and Sale of Fund Shares 30 Tax Information 30 Payments to Broker-Dealers and Other Financial Intermediaries 30 Fund Summary – LIVESTRONG 2040 Portfolio 31 Investment Objective 31 Fees and Expenses 31 Principal Investment Strategies 32 Principal Risks 33 Fund Performance 34 Portfolio Management 35 Purchase and Sale of Fund Shares 35 Tax Information 35 Payments to Broker-Dealers and Other Financial Intermediaries 35 Fund Summary – LIVESTRONG 2045 Portfolio 36 Investment Objective 36 Fees and Expenses 36 Principal Investment Strategies 37 Principal Risks 38 Fund Performance 39 Portfolio Management 40 Purchase and Sale of Fund Shares 40 Tax Information 40 Payments to Broker-Dealers and Other Financial Intermediaries 40 Fund Summary – LIVESTRONG 2050 Portfolio 41 Investment Objective 41 Fees and Expenses 41 Principal Investment Strategies 42 Principal Risks 43 Fund Performance 44 Portfolio Management 45 Purchase and Sale of Fund Shares 45 Tax Information 45 Payments to Broker-Dealers and Other Financial Intermediaries 45 Fund Summary – LIVESTRONG 2055 Portfolio 46 Investment Objective 46 Fees and Expenses 46 Principal Investment Strategies 47 Principal Risks 48 Fund Performance 48 Portfolio Management 49 Purchase and Sale of Fund Shares 49 Tax Information 49 Payments to Broker-Dealers and Other Financial Intermediaries 49 Objectives, Strategies and Risks 50 Management 54 Investing Directly with American Century Investments 56 Investing Through a Financial Intermediary 58 Additional Policies Affecting Your Investment 63 Share Price and Distributions 67 Taxes 68 Multiple Class Information 70 Financial Highlights 71 Fund Summary – LIVESTRONG Income Portfolio Investment Objective The fund seeks current income. Capital appreciation is a secondary objective. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in American Century Investments funds. More information about these and other discounts, as well as variations in charges that may apply to purchases of $1 million or more, is available from your financial professional and in Calculation of Sales Charges on page 58 of the fund’s prospectus and Sales Charges in Appendix B of the statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor Institutional A C R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of the original offering price or redemption proceeds) None None None 1.00% None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional A C R Management Fee None None None None None Distribution and Service (12b-1) Fees None None 0.25% 1.00% 0.50% Other Expenses 0.21% 0.01% 0.21% 0.21% 0.21% Administrative Fee 0.20% None 0.20% 0.20% 0.20% Other 0.01% 0.01% 0.01% 0.01% 0.01% Acquired Fund Fees and Expenses 0.54% 0.54% 0.54% 0.54% 0.54% Total Annual Fund Operating Expenses 0.75% 0.55% 1.00% 1.75% 1.25% Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class $77 $417 $931 Institutional Class $56 $308 $690 A Class C Class $950 R Class $687 Portfolio Turnover Because the fund buys and sells shares of other American Century mutual funds (the underlying funds) directly from the issuers, the fund is not expected to incur transaction costs directly.However, as a shareholder in the underlying funds, the fund indirectly pays transaction costs, such as commissions, when the underlying funds buy and sell securities (or “turn over” their portfolios). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable 2 account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 10% of the average value of its portfolio. Principal Investment Strategies LIVESTRONG Income Portfolio is a “fund of funds,” meaning that it seeks to achieve its objective by investing in other American Century mutual funds (the underlying funds) that represent a variety of asset classes and investment styles. The following table shows the fund’s target allocation for the various asset classes and underlying funds as of the date of the prospectus: Equity Securities (Stock Funds) 45.00% Fixed-Income Securities (Bond Funds) 45.00% NT Core Equity Plus Fund 3.00% High-Yield Fund 3.80% NT Equity Growth Fund 10.00% Inflation-Adjusted Bond Fund 7.60% NT Growth Fund 6.50% International Bond Fund 7.00% NT International Growth Fund 5.00% NT Diversified Bond Fund 26.60% NT Large Company Value Fund 11.00% NT Mid Cap Value Fund 4.00% Cash Equivalents (Money Market Funds) 10.00% NT Small Company Fund 2.00% Premium Money Market Fund 10.00% NT Vista Fund 2.50% Real Estate Fund 1.00% The target asset mix of LIVESTRONG Income Portfolio is expected to remain fixed over time. The fund is generally intended for investors near to, at, or in retirement and who likely are no longer making new investments in the fund. The fund is designed for investors who plan to gradually withdraw the value of their account after retirement. The fund assumes a retirement age of 65 and may not be appropriate for an investor retiring at an age well before or after age 65. The portfolio managers regularly review the fund’s allocations to determine whether rebalancing is appropriate. Although we do not intend to make frequent tactical adjustments to the target asset mix or trade actively among the underlying funds, we reserve the right to modify the target allocations and underlying funds from time to time should circumstances warrant a change. Principal Risks • “Growth” and “Value” Style Risks – The underlying funds represent a mix of investment styles, each of which has risks associated with it. Growth stocks can be volatile and may lack dividends that can cushion share prices during market declines. Value stocks may continue to be undervalued by the market for long periods of time. • Small- and Mid-Cap Stock Risks – Stocks of smaller companies may be more volatile than larger-company stocks. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies, which could lead to higher transaction costs. To the extent an underlying fund invests in these companies, it may take on more risk. • Interest Rate Risk – Generally, when interest rates rise, the value of an underlying fund’s fixed-income securities will decline. The opposite is true when interest rates decline. Underlying funds with longer weighted average maturities are more sensitive to interest rate changes. • Credit Risk – The value of an underlying fund’s fixed-income securities will be affected adversely by any erosion in the ability of the issuers of these securities to make interest and principal payments as they become due. Changes in the credit rating of a fixed-income security held by an underlying fund could have a similar effect. • Foreign Securities Risk – Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities.Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Fluctuations in currency exchange rates also may affect an underlying fund’s share price. • Tobacco Exclusion – The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. This exclusion may cause an underlying fund to forego profitable investment opportunities. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the underlying funds in which it invests. The value of the underlying funds’ shares will, in turn, fluctuate based on the performance of the securities they own and other factors generally affecting the securities market. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund, including losses near to, at, or after retirement. There is no guarantee that the fund will provide adequate income at or through your retirement. 3 An investment in the fund is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Fund Performance The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, including yields, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. Annual Total Returns Highest Performance Quarter (3Q 2009): 9.30% Lowest Performance Quarter (4Q 2008): -9.20% As of September 30, 2011, the most recent calendar quarter end, the fund’s Investor Class year-to- date return was -2.18%. Average Annual Total Returns For the calendar year ended December 31, 2010 1 year 5 years Since Inception Inception Date Investor Class Return Before Taxes 10.07% 4.59% 5.01% 08/31/2004 Return After Taxes on Distributions 9.30% 3.54% 3.90% 08/31/2004 Return After Taxes on Distributions and Sale of Fund Shares 6.65% 3.38% 3.71% 08/31/2004 Institutional Class Return Before Taxes 10.28% 4.80% 5.22% 08/31/2004 A Class1 Return Before Taxes 3.44% 3.10% 3.78% 08/31/2004 C Class Return Before Taxes 8.95%2 3.55%2 3.97%2 03/01/2010 R Class Return Before Taxes 9.52% 4.07% 4.49% 08/31/2004 Russell 3000® Index (reflects no deduction for fees, expenses or taxes) 16.93% 2.74% 4.96% 08/31/2004 Barclays Capital U.S. Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) 6.54% 5.80% 5.15% 08/31/2004 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. 2 Historical performance for C Class prior to its inception is based on the performance of Investor Class shares. C Class performance has been adjusted to reflect differences in sales charges, if applicable, and expenses between classes. The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local 4 taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers Enrique Chang, Chief Investment Officer and Executive Vice President, has been a member of the team that manages the fund since 2009. Scott Wittman, CFA, Chief Investment Officer – Quantitative Equity and Asset Allocation, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2009. Richard Weiss, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2010. Irina Torelli, CFA, Vice President and Portfolio Manager, has been a member of the team that manages the fund since 2004. Scott Wilson, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2006. Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our website at americancentury.com, in person (at one of our Investor Centers), by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans), or through a financial intermediary. Shares may be purchased and redemption proceeds received by electronic bank transfer, by check or by wire. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500 ($2,000 for Coverdell Education Savings Accounts). However, American Century Investments will waive the fund minimum if you make an initial investment of at least $500 and continue to make automatic investments of at least $100 a month until reaching the fund minimum. Investors opening accounts through financial intermediaries may open an account with $250 for all classes except Institutional Class, but the financial intermediaries may require their clients to meet different investment minimums. The minimum may be waived for broker-dealer sponsored wrap program accounts, fee based accounts, and accounts through bank/trust and wealth management advisory organizations or certain employer-sponsored retirement plans. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations), but the minimum may be waived if you, or your financial intermediary if you invest through an omnibus account, have an aggregate investment in the American Century family of funds of $10 million or more. There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 5 Fund Summary – LIVESTRONG 2015 Portfolio Investment Objective The fund seeks the highest total return consistent with its asset mix. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in American Century Investments funds. More information about these and other discounts, as well as variations in charges that may apply to purchases of $1 million or more, is available from your financial professional and in Calculation of Sales Charges on page 58 of the fund’s prospectus and Sales Charges in Appendix B of the statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor Institutional A C R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of the original offering price or redemption proceeds) None None None 1.00% None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional A C R Management Fee None None None None None Distribution and Service (12b-1) Fees None None 0.25% 1.00% 0.50% Other Expenses 0.21% 0.01% 0.21% 0.21% 0.21% Administrative Fee 0.20% None 0.20% 0.20% 0.20% Other 0.01% 0.01% 0.01% 0.01% 0.01% Acquired Fund Fees and Expenses 0.57% 0.57% 0.57% 0.57% 0.57% Total Annual Fund Operating Expenses 0.78% 0.58% 1.03% 1.78% 1.28% Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class $80 $434 $966 Institutional Class $59 $324 $726 A Class C Class $965 R Class $703 6 Portfolio Turnover Because the fund buys and sells shares of other American Century mutual funds (the underlying funds) directly from the issuers, the fund is not expected to incur transaction costs directly.However, as a shareholder in the underlying funds, the fund indirectly pays transaction costs, such as commissions, when the underlying funds buy and sell securities (or “turn over” their portfolios). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 4% of the average value of its portfolio. Principal Investment Strategies LIVESTRONG 2015 Portfolio is a “fund of funds,” meaning that it seeks to achieve its objective by investing in other American Century mutual funds (the underlying funds) that represent a variety of asset classes and investment styles. The following table shows the fund’s target allocation for the various asset classes and underlying funds as of the date of the prospectus: Equity Securities (Stock Funds) 47.90% Fixed-Income Securities (Bond Funds) 43.60% NT Core Equity Plus Fund 3.00% High-Yield Fund 3.75% NT Emerging Markets Fund 0.75% Inflation-Adjusted Bond Fund 7.50% NT Equity Growth Fund 9.75% International Bond Fund 6.45% NT Growth Fund 7.25% NT Diversified Bond Fund 25.90% NT International Growth Fund 5.50% NT Large Company Value Fund 11.00% Cash Equivalents (Money Market Funds) 8.50% NT Mid Cap Value Fund 4.50% Premium Money Market Fund 8.50% NT Small Company Fund 2.00% NT Vista Fund 3.00% Real Estate Fund 1.15% The target date in the fund name refers to the approximate year an investor plans to retire and likely would stop making new investments in the fund.The fund assumes a retirement age of 65 and may not be appropriate for an investor who plans to retire at or near the target date, but at an age well before or after 65. As the target year approaches, the fund’s asset mix will become more conservative by decreasing the allocation to stocks and increasing the allocation to bonds and cash. By the time the fund reaches its target year, the asset mix will become fixed and match that of LIVESTRONG Income Portfolio, which is currently 45% stock funds, 45% bond funds and 10% money market funds. The fund is designed for investors who plan to withdraw the value of their account gradually after retirement. The following chart shows how the asset mix is expected to change over time according to a predetermined glide path. 7 The portfolio managers regularly review the fund’s allocations to determine whether rebalancing is appropriate. Although we do not intend to make frequent tactical adjustments to the target asset mix or trade actively among the underlying funds (other than the glide path adjustments described above), we reserve the right to modify the target allocations and underlying funds from time to time should circumstances warrant a change. Principal Risks • “Growth” and “Value” Style Risks – The underlying funds represent a mix of investment styles, each of which has risks associated with it. Growth stocks can be volatile and may lack dividends that can cushion share prices during market declines. Value stocks may continue to be undervalued by the market for long periods of time. • Small- and Mid-Cap Stock Risks – Stocks of smaller companies may be more volatile than larger-company stocks. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies, which could lead to higher transaction costs. To the extent an underlying fund invests in these companies, it may take on more risk. • Interest Rate Risk – Generally, when interest rates rise, the value of an underlying fund’s fixed-income securities will decline. The opposite is true when interest rates decline. Underlying funds with longer weighted average maturities are more sensitive to interest rate changes. • Credit Risk – The value of an underlying fund’s fixed-income securities will be affected adversely by any erosion in the ability of the issuers of these securities to make interest and principal payments as they become due. Changes in the credit rating of a fixed-income security held by an underlying fund could have a similar effect. • Foreign Securities Risk – Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Fluctuations in currency exchange rates also may affect an underlying fund’s share price. • Tobacco Exclusion – The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. This exclusion may cause an underlying fund to forego profitable investment opportunities. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the underlying funds in which it invests. The value of the underlying funds’ shares will, in turn, fluctuate based on the performance of the securities they own and other factors generally affecting the securities market. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund, including losses near to, at, or after retirement. There is no guarantee that the fund will provide adequate income at or through your retirement. An investment in the fund is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. 8 Fund Performance The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, including yields, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. Annual Total Returns Highest Performance Quarter (3Q 2009): 10.20% Lowest Performance Quarter (4Q 2008): -11.00% As of September 30, 2011, the most recent calendar quarter end, the fund’s Investor Class year-to- date return was -2.72%. Average Annual Total Returns For the calendar year ended December 31, 2010 1 year 5 years Since Inception Inception Date Investor Class Return Before Taxes 10.84% 4.66% 5.73% 08/31/2004 Return After Taxes on Distributions 10.16% 3.65% 4.69% 08/31/2004 Return After Taxes on Distributions and Sale of Fund Shares 7.16% 3.49% 4.41% 08/31/2004 Institutional Class Return Before Taxes 11.05% 4.89% 5.95% 08/31/2004 A Class1 Return Before Taxes 4.21% 3.17% 4.48% 08/31/2004 C Class Return Before Taxes 9.71%2 3.62%2 4.67%2 03/01/2010 R Class Return Before Taxes 10.18% 4.14% 5.20% 08/31/2004 Russell 3000® Index (reflects no deduction for fees, expenses or taxes) 16.93% 2.74% 4.96% 08/31/2004 Barclays Capital U.S. Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) 6.54% 5.80% 5.15% 08/31/2004 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. 2 Historical performance for C Class prior to its inception is based on the performance of Investor Class shares. C Class performance has been adjusted to reflect differences in sales charges, if applicable, and expenses between classes. The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. 9 Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers Enrique Chang, Chief Investment Officer and Executive Vice President, has been a member of the team that manages the fund since 2009. Scott Wittman, CFA, Chief Investment Officer – Quantitative Equity and Asset Allocation, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2009. Richard Weiss, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2010. Irina Torelli, CFA, Vice President and Portfolio Manager, has been a member of the team that manages the fund since 2004. Scott Wilson, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2006. Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our website at americancentury.com, in person (at one of our Investor Centers), by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans), or through a financial intermediary. Shares may be purchased and redemption proceeds received by electronic bank transfer, by check or by wire. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500 ($2,000 for Coverdell Education Savings Accounts). However, American Century Investments will waive the fund minimum if you make an initial investment of at least $500 and continue to make automatic investments of at least $100 a month until reaching the fund minimum. Investors opening accounts through financial intermediaries may open an account with $250 for all classes except Institutional Class, but the financial intermediaries may require their clients to meet different investment minimums. The minimum may be waived for broker-dealer sponsored wrap program accounts, fee based accounts, and accounts through bank/trust and wealth management advisory organizations or certain employer-sponsored retirement plans. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations), but the minimum may be waived if you, or your financial intermediary if you invest through an omnibus account, have an aggregate investment in the American Century family of funds of $10 million or more. There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 10 Fund Summary – LIVESTRONG 2020 Portfolio Investment Objective The fund seeks the highest total return consistent with its asset mix. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in American Century Investments funds. More information about these and other discounts, as well as variations in charges that may apply to purchases of $1 million or more, is available from your financial professional and in Calculation of Sales Charges on page 58 of the fund’s prospectus and Sales Charges in Appendix B of the statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor Institutional A C R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of the original offering price or redemption proceeds) None None None 1.00% None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional A C R Management Fee None None None None None Distribution and Service (12b-1) Fees None None 0.25% 1.00% 0.50% Other Expenses 0.21% 0.01% 0.21% 0.21% 0.21% Administrative Fee 0.20% None 0.20% 0.20% 0.20% Other 0.01% 0.01% 0.01% 0.01% 0.01% Acquired Fund Fees and Expenses 0.60% 0.60% 0.60% 0.60% 0.60% Total Annual Fund Operating Expenses 0.81% 0.61% 1.06% 1.81% 1.31% Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class $83 $450 Institutional Class $62 $341 $763 A Class C Class $981 R Class $719 11 Portfolio Turnover Because the fund buys and sells shares of other American Century mutual funds (the underlying funds) directly from the issuers, the fund is not expected to incur transaction costs directly.However, as a shareholder in the underlying funds, the fund indirectly pays transaction costs, such as commissions, when the underlying funds buy and sell securities (or “turn over” their portfolios). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 4% of the average value of its portfolio. Principal Investment Strategies LIVESTRONG 2020 Portfolio is a “fund of funds,” meaning that it seeks to achieve its objective by investing in other American Century mutual funds (the underlying funds) that represent a variety of asset classes and investment styles. The following table shows the fund’s target allocation for the various asset classes and underlying funds as of the date of the prospectus: Equity Securities (Stock Funds) 52.90% Fixed-Income Securities (Bond Funds) 41.10% NT Core Equity Plus Fund 3.00% High-Yield Fund 3.55% NT Emerging Markets Fund 1.75% Inflation-Adjusted Bond Fund 7.15% NT Equity Growth Fund 9.50% International Bond Fund 5.40% NT Growth Fund 8.25% NT Diversified Bond Fund 25.00% NT International Growth Fund 6.50% NT Large Company Value Fund 11.25% Cash Equivalents (Money Market Funds) 6.00% NT Mid Cap Value Fund 5.25% Premium Money Market Fund 6.00% NT Small Company Fund 2.00% NT Vista Fund 4.00% Real Estate Fund 1.40% The target date in the fund name refers to the approximate year an investor plans to retire and likely would stop making new investments in the fund. The fund assumes a retirement age of 65 and may not be appropriate for an investor who plans to retire at or near the target date, but at an age well before or after 65. As the target year approaches, the fund’s asset mix will become more conservative by decreasing the allocation to stocks and increasing the allocation to bonds and cash. By the time the fund reaches its target year, the asset mix will become fixed and match that of LIVESTRONG Income Portfolio, which is currently 45% stock funds, 45% bond funds and 10% money market funds. The fund is designed for investors who plan to withdraw the value of their account gradually after retirement. The following chart shows how the asset mix is expected to change over time according to a predetermined glide path. 12 The portfolio managers regularly review the fund’s allocations to determine whether rebalancing is appropriate. Although we do not intend to make frequent tactical adjustments to the target asset mix or trade actively among the underlying funds (other than the glide path adjustments described above), we reserve the right to modify the target allocations and underlying funds from time to time should circumstances warrant a change. Principal Risks • “Growth” and “Value” Style Risks – The underlying funds represent a mix of investment styles, each of which has risks associated with it. Growth stocks can be volatile and may lack dividends that can cushion share prices during market declines. Value stocks may continue to be undervalued by the market for long periods of time. • Small- and Mid-Cap Stock Risks – Stocks of smaller companies may be more volatile than larger-company stocks. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies, which could lead to higher transaction costs. To the extent an underlying fund invests in these companies, it may take on more risk. • Interest Rate Risk – Generally, when interest rates rise, the value of an underlying fund’s fixed-income securities will decline. The opposite is true when interest rates decline. Underlying funds with longer weighted average maturities are more sensitive to interest rate changes. • Credit Risk – The value of an underlying fund’s fixed-income securities will be affected adversely by any erosion in the ability of the issuers of these securities to make interest and principal payments as they become due. Changes in the credit rating of a fixed-income security held by an underlying fund could have a similar effect. • Foreign Securities Risk – Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Fluctuations in currency exchange rates also may affect an underlying fund’s share price. • Tobacco Exclusion – The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. This exclusion may cause an underlying fund to forego profitable investment opportunities. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the underlying funds in which it invests. The value of the underlying funds’ shares will, in turn, fluctuate based on the performance of the securities they own and other factors generally affecting the securities market. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund, including losses near to, at, or after retirement. There is no guarantee that the fund will provide adequate income at or through your retirement. An investment in the fund is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. 13 Fund Performance The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, including yields, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. Annual Total Returns Highest Performance Quarter (3Q 2009): 11.07% Lowest Performance Quarter (1Q 2009): -5.46% As of September 30, 2011, the most recent calendar quarter end, the fund’s Investor Class year-to- date return was -3.72%. Average Annual Total Returns For the calendar year ended December 31, 2010 1 year Since Inception Inception Date Investor Class Return Before Taxes 11.70% 1.81% 05/30/2008 Return After Taxes on Distributions 11.08% 1.23% 05/30/2008 Return After Taxes on Distributions and Sale of Fund Shares 7.73% 1.24% 05/30/2008 Institutional Class Return Before Taxes 12.05% 2.01% 05/30/2008 A Class1 Return Before Taxes 5.17% -0.74% 05/30/2008 C Class Return Before Taxes 10.68%2 0.80%2 03/01/2010 R Class Return Before Taxes 11.26% 1.30% 05/30/2008 Russell 3000® Index (reflects no deduction for fees, expenses or taxes) 16.93% -1.16% 05/30/2008 Barclays Capital U.S. Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) 6.54% 6.39% 05/30/2008 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. 2 Historical performance for C Class prior to its inception is based on the performance of Investor Class shares. C Class performance has been adjusted to reflect differences in sales charges, if applicable, and expenses between classes. The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. 14 Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers Enrique Chang, Chief Investment Officer and Executive Vice President, has been a member of the team that manages the fund since 2009. Scott Wittman, CFA, Chief Investment Officer – Quantitative Equity and Asset Allocation, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2009. Richard Weiss, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2010. Irina Torelli, CFA, Vice President and Portfolio Manager, has been a member of the team that manages the fund since 2008. Scott Wilson, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2008. Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our website at americancentury.com, in person (at one of our Investor Centers), by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans), or through a financial intermediary. Shares may be purchased and redemption proceeds received by electronic bank transfer, by check or by wire. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500 ($2,000 for Coverdell Education Savings Accounts). However, American Century Investments will waive the fund minimum if you make an initial investment of at least $500 and continue to make automatic investments of at least $100 a month until reaching the fund minimum. Investors opening accounts through financial intermediaries may open an account with $250 for all classes except Institutional Class, but the financial intermediaries may require their clients to meet different investment minimums. The minimum may be waived for broker-dealer sponsored wrap program accounts, fee based accounts, and accounts through bank/trust and wealth management advisory organizations or certain employer-sponsored retirement plans. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations), but the minimum may be waived if you, or your financial intermediary if you invest through an omnibus account, have an aggregate investment in the American Century family of funds of $10 million or more. There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 15 Fund Summary – LIVESTRONG 2025 Portfolio Investment Objective The fund seeks the highest total return consistent with its asset mix. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in American Century Investments funds. More information about these and other discounts, as well as variations in charges that may apply to purchases of $1 million or more, is available from your financial professional and in Calculation of Sales Charges on page 58 of the fund’s prospectus and Sales Charges in Appendix B of the statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor Institutional A C R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of the original offering price or redemption proceeds) None None None 1.00% None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional A C R Management Fee None None None None None Distribution and Service (12b-1) Fees None None 0.25% 1.00% 0.50% Other Expenses 0.21% 0.01% 0.21% 0.21% 0.21% Administrative Fee 0.20% None 0.20% 0.20% 0.20% Other 0.01% 0.01% 0.01% 0.01% 0.01% Acquired Fund Fees and Expenses 0.62% 0.62% 0.62% 0.62% 0.62% Total Annual Fund Operating Expenses 0.83% 0.63% 1.08% 1.83% 1.33% Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class $85 $461 Institutional Class $65 $352 $787 A Class C Class $991 R Class $730 16 Portfolio Turnover Because the fund buys and sells shares of other American Century mutual funds (the underlying funds) directly from the issuers, the fund is not expected to incur transaction costs directly.However, as a shareholder in the underlying funds, the fund indirectly pays transaction costs, such as commissions, when the underlying funds buy and sell securities (or “turn over” their portfolios). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 3% of the average value of its portfolio. Principal Investment Strategies LIVESTRONG 2025 Portfolio is a “fund of funds,” meaning that it seeks to achieve its objective by investing in other American Century mutual funds (the underlying funds) that represent a variety of asset classes and investment styles. The following table shows the fund’s target allocation for the various asset classes and underlying funds as of the date of the prospectus: Equity Securities (Stock Funds) 58.60% Fixed-Income Securities (Bond Funds) 36.40% NT Core Equity Plus Fund 3.00% High-Yield Fund 3.30% NT Emerging Markets Fund 2.55% Inflation-Adjusted Bond Fund 6.60% NT Equity Growth Fund 9.35% International Bond Fund 3.50% NT Growth Fund 9.75% NT Diversified Bond Fund 23.00% NT International Growth Fund 7.60% NT Large Company Value Fund 11.60% Cash Equivalents (Money Market Funds) 5.00% NT Mid Cap Value Fund 5.50% Premium Money Market Fund 5.00% NT Small Company Fund 2.85% NT Vista Fund 4.75% Real Estate Fund 1.65% The target date in the fund name refers to the approximate year an investor plans to retire and likely would stop making new investments in the fund. The fund assumes a retirement age of 65 and may not be appropriate for an investor who plans to retire at or near the target date, but at an age well before or after 65. As the target year approaches, the fund’s asset mix will become more conservative by decreasing the allocation to stocks and increasing the allocation to bonds and cash. By the time the fund reaches its target year, the asset mix will become fixed and match that of LIVESTRONG Income Portfolio, which is currently 45% stock funds, 45% bond funds and 10% money market funds. The fund is designed for investors who plan to withdraw the value of their account gradually after retirement. The following chart shows how the asset mix is expected to change over time according to a predetermined glide path. 17 The portfolio managers regularly review the fund’s allocations to determine whether rebalancing is appropriate. Although we do not intend to make frequent tactical adjustments to the target asset mix or trade actively among the underlying funds (other than the glide path adjustments described above), we reserve the right to modify the target allocations and underlying funds from time to time should circumstances warrant a change. Principal Risks • “Growth” and “Value” Style Risks – The underlying funds represent a mix of investment styles, each of which has risks associated with it. Growth stocks can be volatile and may lack dividends that can cushion share prices during market declines. Value stocks may continue to be undervalued by the market for long periods of time. • Small- and Mid-Cap Stock Risks – Stocks of smaller companies may be more volatile than larger-company stocks. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies, which could lead to higher transaction costs. To the extent an underlying fund invests in these companies, it may take on more risk. • Interest Rate Risk – Generally, when interest rates rise, the value of an underlying fund’s fixed-income securities will decline. The opposite is true when interest rates decline. Underlying funds with longer weighted average maturities are more sensitive to interest rate changes. • Credit Risk – The value of an underlying fund’s fixed-income securities will be affected adversely by any erosion in the ability of the issuers of these securities to make interest and principal payments as they become due. Changes in the credit rating of a fixed-income security held by an underlying fund could have a similar effect. • Foreign Securities Risk – Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Fluctuations in currency exchange rates also may affect an underlying fund’s share price. • Tobacco Exclusion – The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. This exclusion may cause an underlying fund to forego profitable investment opportunities. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the underlying funds in which it invests. The value of the underlying funds’ shares will, in turn, fluctuate based on the performance of the securities they own and other factors generally affecting the securities market. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund, including losses near to, at, or after retirement. There is no guarantee that the fund will provide adequate income at or through your retirement. An investment in the fund is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. 18 Fund Performance The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, including yields, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. Annual Total Returns Highest Performance Quarter (3Q 2009): 11.70% Lowest Performance Quarter (4Q 2008): -13.92% As of September 30, 2011, the most recent calendar quarter end, the fund’s Investor Class year-to- date return was -4.81%. Average Annual Total Returns For the calendar year ended December 31, 2010 1 year 5 years Since Inception Inception Date Investor Class Return Before Taxes 12.57% 4.57% 6.15% 08/31/2004 Return After Taxes on Distributions 11.99% 3.59% 5.17% 08/31/2004 Return After Taxes on Distributions and Sale of Fund Shares 8.30% 3.46% 4.84% 08/31/2004 Institutional Class Return Before Taxes 12.91% 4.78% 6.36% 08/31/2004 A Class1 Return Before Taxes 5.86% 3.08% 4.90% 08/31/2004 C Class Return Before Taxes 11.42%2 3.52%2 5.09%2 03/01/2010 R Class Return Before Taxes 12.01% 4.05% 5.63% 08/31/2004 Russell 3000® Index (reflects no deduction for fees, expenses or taxes) 16.93% 2.74% 4.96% 08/31/2004 Barclays Capital U.S. Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) 6.54% 5.80% 5.15% 08/31/2004 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. 2 Historical performance for C Class prior to its inception is based on the performance of Investor Class shares. C Class performance has been adjusted to reflect differences in sales charges, if applicable, and expenses between classes. The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. 19 Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers Enrique Chang, Chief Investment Officer and Executive Vice President, has been a member of the team that manages the fund since 2009. Scott Wittman, CFA, Chief Investment Officer – Quantitative Equity and Asset Allocation, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2009. Richard Weiss, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2010. Irina Torelli, CFA, Vice President and Portfolio Manager, has been a member of the team that manages the fund since 2004. Scott Wilson, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2006. Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our website at americancentury.com, in person (at one of our Investor Centers), by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans), or through a financial intermediary. Shares may be purchased and redemption proceeds received by electronic bank transfer, by check or by wire. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500 ($2,000 for Coverdell Education Savings Accounts). However, American Century Investments will waive the fund minimum if you make an initial investment of at least $500 and continue to make automatic investments of at least $100 a month until reaching the fund minimum. Investors opening accounts through financial intermediaries may open an account with $250 for all classes except Institutional Class, but the financial intermediaries may require their clients to meet different investment minimums. The minimum may be waived for broker-dealer sponsored wrap program accounts, fee based accounts, and accounts through bank/trust and wealth management advisory organizations or certain employer-sponsored retirement plans. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations), but the minimum may be waived if you, or your financial intermediary if you invest through an omnibus account, have an aggregate investment in the American Century family of funds of $10 million or more. There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 20 Fund Summary – LIVESTRONG 2030 Portfolio Investment Objective The fund seeks the highest total return consistent with its asset mix. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in American Century Investments funds. More information about these and other discounts, as well as variations in charges that may apply to purchases of $1 million or more, is available from your financial professional and in Calculation of Sales Charges on page 58 of the fund’s prospectus and Sales Charges in Appendix B of the statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor Institutional A C R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of the original offering price or redemption proceeds) None None None 1.00% None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional A C R Management Fee None None None None None Distribution and Service (12b-1) Fees None None 0.25% 1.00% 0.50% Other Expenses 0.21% 0.01% 0.21% 0.21% 0.21% Administrative Fee 0.20% None 0.20% 0.20% 0.20% Other 0.01% 0.01% 0.01% 0.01% 0.01% Acquired Fund Fees and Expenses 0.65% 0.65% 0.65% 0.65% 0.65% Total Annual Fund Operating Expenses 0.86% 0.66% 1.11% 1.86% 1.36% Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class $88 $477 Institutional Class $68 $368 $823 A Class C Class R Class $745 21 Portfolio Turnover Because the fund buys and sells shares of other American Century mutual funds (the underlying funds) directly from the issuers, the fund is not expected to incur transaction costs directly.However, as a shareholder in the underlying funds, the fund indirectly pays transaction costs, such as commissions, when the underlying funds buy and sell securities (or “turn over” their portfolios). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 4% of the average value of its portfolio. Principal Investment Strategies LIVESTRONG 2030 Portfolio is a “fund of funds,” meaning that it seeks to achieve its objective by investing in other American Century mutual funds (the underlying funds) that represent a variety of asset classes and investment styles. The following table shows the fund’s target allocation for the various asset classes and underlying funds as of the date of the prospectus: Equity Securities (Stock Funds) 64.50% Fixed-Income Securities (Bond Funds) 30.50% NT Core Equity Plus Fund 3.25% High-Yield Fund 3.00% NT Emerging Markets Fund 3.00% Inflation-Adjusted Bond Fund 5.90% NT Equity Growth Fund 9.25% International Bond Fund 1.00% NT Growth Fund 11.75% NT Diversified Bond Fund 20.60% NT International Growth Fund 9.00% NT Large Company Value Fund 12.25% Cash Equivalents (Money Market Funds) 5.00% NT Mid Cap Value Fund 5.25% Premium Money Market Fund 5.00% NT Small Company Fund 3.85% NT Vista Fund 5.00% Real Estate Fund 1.90% The target date in the fund name refers to the approximate year an investor plans to retire and likely would stop making new investments in the fund. The fund assumes a retirement age of 65 and may not be appropriate for an investor who plans to retire at or near the target date, but at an age well before or after 65. As the target year approaches, the fund’s asset mix will become more conservative by decreasing the allocation to stocks and increasing the allocation to bonds and cash. By the time the fund reaches its target year, the asset mix will become fixed and match that of LIVESTRONGIncome Portfolio, which is currently 45% stock funds, 45% bond funds and 10% money market funds. The fund is designed for investors who plan to withdraw the value of their account gradually after retirement. The following chart shows how the asset mix is expected to change over time according to a predetermined glide path. 22 The portfolio managers regularly review the fund’s allocations to determine whether rebalancing is appropriate. Although we do not intend to make frequent tactical adjustments to the target asset mix or trade actively among the underlying funds (other than the glide path adjustments described above), we reserve the right to modify the target allocations and underlying funds from time to time should circumstances warrant a change. Principal Risks • “Growth” and “Value” Style Risks – The underlying funds represent a mix of investment styles, each of which has risks associated with it. Growth stocks can be volatile and may lack dividends that can cushion share prices during market declines. Value stocks may continue to be undervalued by the market for long periods of time. • Small- and Mid-Cap Stock Risks – Stocks of smaller companies may be more volatile than larger-company stocks. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies, which could lead to higher transaction costs. To the extent an underlying fund invests in these companies, it may take on more risk. • Interest Rate Risk – Generally, when interest rates rise, the value of an underlying fund’s fixed-income securities will decline. The opposite is true when interest rates decline. Underlying funds with longer weighted average maturities are more sensitive to interest rate changes. • Credit Risk – The value of an underlying fund’s fixed-income securities will be affected adversely by any erosion in the ability of the issuers of these securities to make interest and principal payments as they become due. Changes in the credit rating of a fixed-income security held by an underlying fund could have a similar effect. • Foreign Securities Risk – Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Fluctuations in currency exchange rates also may affect an underlying fund’s share price. Investing in securities of companies located in emerging market countries is generally riskier than investing in securities of companies located in developed foreign countries. • Tobacco Exclusion – The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. This exclusion may cause an underlying fund to forego profitable investment opportunities. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the underlying funds in which it invests. The value of the underlying funds’ shares will, in turn, fluctuate based on the performance of the securities they own and other factors generally affecting the securities market. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund, including losses near to, at, or after retirement. There is no guarantee that the fund will provide adequate income at or through your retirement. An investment in the fund is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. 23 Fund Performance The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, including yields, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. Annual Total Returns Highest Performance Quarter (3Q 2009): 12.53% Lowest Performance Quarter (1Q 2009): -6.78% As of September 30, 2011, the most recent calendar quarter end, the fund’s Investor Class year-to- date return was -5.93%. Average Annual Total Returns For the calendar year ended December 31, 2010 1 year Since Inception Inception Date Investor Class Return Before Taxes 13.39% 0.77% 05/30/2008 Return After Taxes on Distributions 12.91% 0.34% 05/30/2008 Return After Taxes on Distributions and Sale of Fund Shares 8.84% 0.45% 05/30/2008 Institutional Class Return Before Taxes 13.63% 0.93% 05/30/2008 A Class1 Return Before Taxes 6.66% -1.79% 05/30/2008 C Class Return Before Taxes 12.35%2 -0.23%2 03/01/2010 R Class Return Before Taxes 12.82% 0.27% 05/30/2008 Russell 3000® Index (reflects no deduction for fees, expenses or taxes) 16.93% -1.16% 05/30/2008 Barclays Capital U.S. Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) 6.54% 6.39% 05/30/2008 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. 2 Historical performance for C Class prior to its inception is based on the performance of Investor Class shares. C Class performance has been adjusted to reflect differences in sales charges, if applicable, and expenses between classes. The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. 24 Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers Enrique Chang, Chief Investment Officer and Executive Vice President, has been a member of the team that manages the fund since 2009. Scott Wittman, CFA, Chief Investment Officer – Quantitative Equity and Asset Allocation, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2009. Richard Weiss, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2010. Irina Torelli, CFA, Vice President and Portfolio Manager, has been a member of the team that manages the fund since 2008. Scott Wilson, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2008. Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our website at americancentury.com, in person (at one of our Investor Centers), by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans), or through a financial intermediary. Shares may be purchased and redemption proceeds received by electronic bank transfer, by check or by wire. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500 ($2,000 for Coverdell Education Savings Accounts). However, American Century Investments will waive the fund minimum if you make an initial investment of at least $500 and continue to make automatic investments of at least $100 a month until reaching the fund minimum. Investors opening accounts through financial intermediaries may open an account with $250 for all classes except Institutional Class, but the financial intermediaries may require their clients to meet different investment minimums. The minimum may be waived for broker-dealer sponsored wrap program accounts, fee based accounts, and accounts through bank/trust and wealth management advisory organizations or certain employer-sponsored retirement plans. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations), but the minimum may be waived if you, or your financial intermediary if you invest through an omnibus account, have an aggregate investment in the American Century family of funds of $10 million or more. There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 25 Fund Summary – LIVESTRONG 2035 Portfolio Investment Objective The fund seeks the highest total return consistent with its asset mix. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in American Century Investments funds. More information about these and other discounts, as well as variations in charges that may apply to purchases of $1 million or more, is available from your financial professional and in Calculation of Sales Charges on page 58 of the fund’s prospectus and Sales Charges in Appendix B of the statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor Institutional A C R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of the original offering price or redemption proceeds) None None None 1.00% None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional A C R Management Fee None None None None None Distribution and Service (12b-1) Fees None None 0.25% 1.00% 0.50% Other Expenses 0.21% 0.01% 0.21% 0.21% 0.21% Administrative Fee 0.20% None 0.20% 0.20% 0.20% Other 0.01% 0.01% 0.01% 0.01% 0.01% Acquired Fund Fees and Expenses 0.68% 0.68% 0.68% 0.68% 0.68% Total Annual Fund Operating Expenses 0.89% 0.69% 1.14% 1.89% 1.39% Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class $91 $494 Institutional Class $71 $385 $859 A Class C Class R Class $761 26 Portfolio Turnover Because the fund buys and sells shares of other American Century mutual funds (the underlying funds) directly from the issuers, the fund is not expected to incur transaction costs directly.However, as a shareholder in the underlying funds, the fund indirectly pays transaction costs, such as commissions, when the underlying funds buy and sell securities (or “turn over” their portfolios). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 3% of the average value of its portfolio. Principal Investment Strategies LIVESTRONG 2035 Portfolio is a “fund of funds,” meaning that it seeks to achieve its objective by investing in other American Century mutual funds (the underlying funds) that represent a variety of asset classes and investment styles. The following table shows the fund’s target allocation for the various asset classes and underlying funds as of the date of the prospectus: Equity Securities (Stock Funds) 70.80% Fixed-Income Securities (Bond Funds) 25.70% NT Core Equity Plus Fund 3.25% High-Yield Fund 2.55% NT Emerging Markets Fund 3.75% Inflation-Adjusted Bond Fund 5.15% NT Equity Growth Fund 9.75% NT Diversified Bond Fund 18.00% NT Growth Fund 13.00% NT International Growth Fund 9.75% Cash Equivalents (Money Market Funds) 3.50% NT Large Company Value Fund 13.00% Premium Money Market Fund 3.50% NT Mid Cap Value Fund 6.00% NT Small Company Fund 4.15% NT Vista Fund 6.00% Real Estate Fund 2.15% The target date in the fund name refers to the approximate year an investor plans to retire and likely would stop making new investments in the fund. The fund assumes a retirement age of 65 and may not be appropriate for an investor who plans to retire at or near the target date, but at an age well before or after 65. As the target year approaches, the fund’s asset mix will become more conservative by decreasing the allocation to stocks and increasing the allocation to bonds and cash. By the time the fund reaches its target year, the asset mix will become fixed and match that of LIVESTRONG Income Portfolio, which is currently 45% stock funds, 45% bond funds and 10% money market funds.The fund is designed for investors who plan to withdraw the value of their account gradually after retirement. The following chart shows how the asset mix is expected to change over time according to a predetermined glide path. 27 The portfolio managers regularly review the fund’s allocations to determine whether rebalancing is appropriate. Although we do not intend to make frequent tactical adjustments to the target asset mix or trade actively among the underlying funds (other than the glide path adjustments described above), we reserve the right to modify the target allocations and underlying funds from time to time should circumstances warrant a change. Principal Risks • “Growth” and “Value” Style Risks – The underlying funds represent a mix of investment styles, each of which has risks associated with it. Growth stocks can be volatile and may lack dividends that can cushion share prices during market declines. Value stocks may continue to be undervalued by the market for long periods of time. • Small- and Mid-Cap Stock Risks – Stocks of smaller companies may be more volatile than larger-company stocks. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies, which could lead to higher transaction costs. To the extent an underlying fund invests in these companies, it may take on more risk. • Interest Rate Risk – Generally, when interest rates rise, the value of an underlying fund’s fixed-income securities will decline. The opposite is true when interest rates decline. Underlying funds with longer weighted average maturities are more sensitive to interest rate changes. • Credit Risk – The value of an underlying fund’s fixed-income securities will be affected adversely by any erosion in the ability of the issuers of these securities to make interest and principal payments as they become due. Changes in the credit rating of a fixed-income security held by an underlying fund could have a similar effect. • Foreign Securities Risk – Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Fluctuations in currency exchange rates also may affect an underlying fund’s share price. Investing in securities of companies located in emerging market countries is generally riskier than investing in securities of companies located in developed foreign countries. • Tobacco Exclusion – The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. This exclusion may cause an underlying fund to forego profitable investment opportunities. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the underlying funds in which it invests. The value of the underlying funds’ shares will, in turn, fluctuate based on the performance of the securities they own and other factors generally affecting the securities market. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund, including losses near to, at, or after retirement. There is no guarantee that the fund will provide adequate income at or through your retirement. An investment in the fund is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. 28 Fund Performance The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, including yields, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. Annual Total Returns Highest Performance Quarter (3Q 2009): 13.46% Lowest Performance Quarter (4Q 2008): -17.42% As of September 30, 2011, the most recent calendar quarter end, the fund’s Investor Class year-to- date return was -6.98%. Average Annual Total Returns For the calendar year ended December 31, 2010 1 year 5 years Since Inception Inception Date Investor Class Return Before Taxes 14.28% 4.33% 6.37% 08/31/2004 Return After Taxes on Distributions 13.82% 3.48% 5.51% 08/31/2004 Return After Taxes on Distributions and Sale of Fund Shares 9.43% 3.33% 5.12% 08/31/2004 Institutional Class Return Before Taxes 14.60% 4.55% 6.59% 08/31/2004 A Class1 Return Before Taxes 7.46% 2.85% 5.12% 08/31/2004 C ClassReturn Before Taxes 13.11%2 3.29%2 5.31%2 03/01/2010 R Class Return Before Taxes 13.80% 3.83% 5.86% 08/31/2004 Russell 3000® Index (reflects no deduction for fees, expenses or taxes) 16.93% 2.74% 4.96% 08/31/2004 Barclays Capital U.S. Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) 6.54% 5.80% 5.15% 08/31/2004 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. 2 Historical performance for C Class prior to its inception is based on the performance of Investor Class shares. C Class performance has been adjusted to reflect differences in sales charges, if applicable, and expenses between classes. The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. 29 Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers Enrique Chang, Chief Investment Officer and Executive Vice President, has been a member of the team that manages the fund since 2009. Scott Wittman, CFA, Chief Investment Officer – Quantitative Equity and Asset Allocation, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2009. Richard Weiss, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2010. Irina Torelli, CFA, Vice President and Portfolio Manager, has been a member of the team that manages the fund since 2004. Scott Wilson, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2006. Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our website at americancentury.com, in person (at one of our Investor Centers), by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans), or through a financial intermediary. Shares may be purchased and redemption proceeds received by electronic bank transfer, by check or by wire. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500 ($2,000 for Coverdell Education Savings Accounts). However, American Century Investments will waive the fund minimum if you make an initial investment of at least $500 and continue to make automatic investments of at least $100 a month until reaching the fund minimum. Investors opening accounts through financial intermediaries may open an account with $250 for all classes except Institutional Class, but the financial intermediaries may require their clients to meet different investment minimums. The minimum may be waived for broker-dealer sponsored wrap program accounts, fee based accounts, and accounts through bank/trust and wealth management advisory organizations or certain employer-sponsored retirement plans. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations), but the minimum may be waived if you, or your financial intermediary if you invest through an omnibus account, have an aggregate investment in the American Century family of funds of $10 million or more. There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 30 Fund Summary – LIVESTRONG 2040 Portfolio Investment Objective The fund seeks the highest total return consistent with its asset mix. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in American Century Investments funds. More information about these and other discounts, as well as variations in charges that may apply to purchases of $1 million or more, is available from your financial professional and in Calculation of Sales Charges on page 58 of the fund’s prospectus and Sales Charges in Appendix B of the statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor Institutional A C R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of the original offering price or redemption proceeds) None None None 1.00% None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional A C R Management Fee None None None None None Distribution and Service (12b-1) Fees None None 0.25% 1.00% 0.50% Other Expenses 0.21% 0.01% 0.21% 0.21% 0.21% Administrative Fee 0.20% None 0.20% 0.20% 0.20% Other 0.01% 0.01% 0.01% 0.01% 0.01% Acquired Fund Fees and Expenses 0.71% 0.71% 0.71% 0.71% 0.71% Total Annual Fund Operating Expenses 0.92% 0.72% 1.17% 1.92% 1.42% Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class $94 $510 Institutional Class $74 $401 $895 A Class C Class R Class $777 31 Portfolio Turnover Because the fund buys and sells shares of other American Century mutual funds (the underlying funds) directly from the issuers, the fund is not expected to incur transaction costs directly.However, as a shareholder in the underlying funds, the fund indirectly pays transaction costs, such as commissions, when the underlying funds buy and sell securities (or “turn over” their portfolios). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 5% of the average value of its portfolio. Principal Investment Strategies LIVESTRONG 2040 Portfolio is a “fund of funds,” meaning that it seeks to achieve its objective by investing in other American Century mutual funds (the underlying funds) that represent a variety of asset classes and investment styles. The following table shows the fund’s target allocation for the various asset classes and underlying funds as of the date of the prospectus: Equity Securities (Stock Funds) 77.15% Fixed-Income Securities (Bond Funds) 21.85% NT Core Equity Plus Fund 3.75% High-Yield Fund 2.15% NT Emerging Markets Fund 4.75% Inflation-Adjusted Bond Fund 4.30% NT Equity Growth Fund 10.25% NT Diversified Bond Fund 15.40% NT Growth Fund 14.00% NT International Growth Fund 10.00% Cash Equivalents (Money Market Funds) 1.00% NT Large Company Value Fund 14.00% Premium Money Market Fund 1.00% NT Mid Cap Value Fund 7.00% NT Small Company Fund 4.00% NT Vista Fund 7.00% Real Estate Fund 2.40% The target date in the fund name refers to the approximate year an investor plans to retire and likely would stop making new investments in the fund. The fund assumes a retirement age of 65 and may not be appropriate for an investor who plans to retire at or near the target date, but at an age well before or after 65. As the target year approaches, the fund’s asset mix will become more conservative by decreasing the allocation to stocks and increasing the allocation to bonds and cash. By the time the fund reaches its target year, the asset mix will become fixed and match that of LIVESTRONG Income Portfolio, which is currently 45% stock funds, 45% bond funds and 10% money market funds. The fund is designed for investors who plan to withdraw the value of their account gradually after retirement. The following chart shows how the asset mix is expected to change over time according to a predetermined glide path. 32 The portfolio managers regularly review the fund’s allocations to determine whether rebalancing is appropriate. Although we do not intend to make frequent tactical adjustments to the target asset mix or trade actively among the underlying funds (other than the glide path adjustments described above), we reserve the right to modify the target allocations and underlying funds from time to time should circumstances warrant a change. Principal Risks • “Growth” and “Value” Style Risks – The underlying funds represent a mix of investment styles, each of which has risks associated with it. Growth stocks can be volatile and may lack dividends that can cushion share prices during market declines. Value stocks may continue to be undervalued by the market for long periods of time. • Small- and Mid-Cap Stock Risks – Stocks of smaller companies may be more volatile than larger-company stocks. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies, which could lead to higher transaction costs. To the extent an underlying fund invests in these companies, it may take on more risk. • Interest Rate Risk – Generally, when interest rates rise, the value of an underlying fund’s fixed-income securities will decline. The opposite is true when interest rates decline. Underlying funds with longer weighted average maturities are more sensitive to interest rate changes. • Credit Risk – The value of an underlying fund’s fixed-income securities will be affected adversely by any erosion in the ability of the issuers of these securities to make interest and principal payments as they become due. Changes in the credit rating of a fixed-income security held by an underlying fund could have a similar effect. • Foreign Securities Risk – Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Fluctuations in currency exchange rates also may affect an underlying fund’s share price. Investing in securities of companies located in emerging market countries is generally riskier than investing in securities of companies located in developed foreign countries. • Tobacco Exclusion – The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. This exclusion may cause an underlying fund to forego profitable investment opportunities. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the underlying funds in which it invests. The value of the underlying funds’ shares will, in turn, fluctuate based on the performance of the securities they own and other factors generally affecting the securities market. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund, including losses near to, at, or after retirement. There is no guarantee that the fund will provide adequate income at or through your retirement. An investment in the fund is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. 33 Fund Performance The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, including yields, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. Annual Total Returns Highest Performance Quarter (2Q 2009): 14.38% Lowest Performance Quarter (1Q 2009): -8.13% As of September 30, 2011, the most recent calendar quarter end, the fund’s Investor Class year-to- date return was -8.02%. Average Annual Total Returns For the calendar year ended December 31, 2010 1 year Since Inception Inception Date Investor Class Return Before Taxes 14.99% 0.40% 05/30/2008 Return After Taxes on Distributions 14.60% 0.06% 05/30/2008 Return After Taxes on Distributions and Sale of Fund Shares 9.91% 0.19% 05/30/2008 Institutional Class Return Before Taxes 15.36% 0.60% 05/30/2008 A Class1 Return Before Taxes 8.15% -2.11% 05/30/2008 C Class Return Before Taxes 13.83%2 -0.63%2 03/01/2010 R Class Return Before Taxes 14.55% -0.10% 05/30/2008 Russell 3000® Index (reflects no deduction for fees, expenses or taxes) 16.93% -1.16% 05/30/2008 Barclays Capital U.S. Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) 6.54% 6.39% 05/30/2008 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. 2 Historical performance for C Class prior to its inception is based on the performance of Investor Class shares. C Class performance has been adjusted to reflect differences in sales charges, if applicable, and expenses between classes. The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. 34 Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers Enrique Chang, Chief Investment Officer and Executive Vice President, has been a member of the team that manages the fund since 2009. Scott Wittman, CFA, Chief Investment Officer – Quantitative Equity and Asset Allocation, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2009. Richard Weiss, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2010. Irina Torelli, CFA, Vice President and Portfolio Manager, has been a member of the team that manages the fund since 2008. Scott Wilson, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2008. Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our website at americancentury.com, in person (at one of our Investor Centers), by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans), or through a financial intermediary. Shares may be purchased and redemption proceeds received by electronic bank transfer, by check or by wire. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500 ($2,000 for Coverdell Education Savings Accounts). However, American Century Investments will waive the fund minimum if you make an initial investment of at least $500 and continue to make automatic investments of at least $100 a month until reaching the fund minimum. Investors opening accounts through financial intermediaries may open an account with $250 for all classes except Institutional Class, but the financial intermediaries may require their clients to meet different investment minimums. The minimum may be waived for broker-dealer sponsored wrap program accounts, fee based accounts, and accounts through bank/trust and wealth management advisory organizations or certain employer-sponsored retirement plans. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations), but the minimum may be waived if you, or your financial intermediary if you invest through an omnibus account, have an aggregate investment in the American Century family of funds of $10 million or more. There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 35 Fund Summary – LIVESTRONG 2045 Portfolio Investment Objective The fund seeks the highest total return consistent with its asset mix. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in American Century Investments funds. More information about these and other discounts, as well as variations in charges that may apply to purchases of $1 million or more, is available from your financial professional and in Calculation of Sales Charges on page 58 of the fund’s prospectus and Sales Charges in Appendix B of the statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor Institutional A C R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of the original offering price or redemption proceeds) None None None 1.00% None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional A C R Management Fee None None None None None Distribution and Service (12b-1) Fees None None 0.25% 1.00% 0.50% Other Expenses 0.21% 0.01% 0.21% 0.21% 0.21% Administrative Fee 0.20% None 0.20% 0.20% 0.20% Other 0.01% 0.01% 0.01% 0.01% 0.01% Acquired Fund Fees and Expenses 0.72% 0.72% 0.72% 0.72% 0.72% Total Annual Fund Operating Expenses 0.93% 0.73% 1.18% 1.93% 1.43% Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class Institutional Class A Class C Class R Class 36 Portfolio Turnover Because the fund buys and sells shares of other American Century mutual funds (the underlying funds) directly from the issuers, the fund is not expected to incur transaction costs directly.However, as a shareholder in the underlying funds, the fund indirectly pays transaction costs, such as commissions, when the underlying funds buy and sell securities (or “turn over” their portfolios). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 2% of the average value of its portfolio. Principal Investment Strategies LIVESTRONG 2045 Portfolio is a “fund of funds,” meaning that it seeks to achieve its objective by investing in other American Century mutual funds (the underlying funds) that represent a variety of asset classes and investment styles. The following table shows the fund’s target allocation for the various asset classes and underlying funds as of the date of the prospectus: Equity Securities (Stock Funds) 81.40% Fixed-Income Securities (Bond Funds) 18.60% NT Core Equity Plus Fund 4.50% High-Yield Fund 1.85% NT Emerging Markets Fund 5.75% Inflation-Adjusted Bond Fund 3.70% NT Equity Growth Fund 10.25% NT Diversified Bond Fund 13.05% NT Growth Fund 14.75% NT International Growth Fund 10.00% Cash Equivalents (Money Market Funds) 0.00% NT Large Company Value Fund 14.75% NT Mid Cap Value Fund 7.25% NT Small Company Fund 4.25% NT Vista Fund 7.25% Real Estate Fund 2.65% The target date in the fund name refers to the approximate year an investor plans to retire and likely would stop making new investments in the fund. The fund assumes a retirement age of 65 and may not be appropriate for an investor who plans to retire at or near the target date, but at an age well before or after 65. As the target year approaches, the fund’s asset mix will become more conservative by decreasing the allocation to stocks and increasing the allocation to bonds and cash. By the time the fund reaches its target year, the asset mix will become fixed and match that of LIVESTRONG Income Portfolio, which is currently 45% stock funds, 45% bond funds and 10% money market funds. The fund is designed for investors who plan to withdraw the value of their account gradually after retirement. The following chart shows how the asset mix is expected to change over time according to a predetermined glide path. 37 The portfolio managers regularly review the fund’s allocations to determine whether rebalancing is appropriate. Although we do not intend to make frequent tactical adjustments to the target asset mix or trade actively among the underlying funds (other than the glide path adjustments described above), we reserve the right to modify the target allocations and underlying funds from time to time should circumstances warrant a change. Principal Risks • “Growth” and “Value” Style Risks – The underlying funds represent a mix of investment styles, each of which has risks associated with it. Growth stocks can be volatile and may lack dividends that can cushion share prices during market declines. Value stocks may continue to be undervalued by the market for long periods of time. • Small- and Mid-Cap Stock Risks – Stocks of smaller companies may be more volatile than larger-company stocks. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies, which could lead to higher transaction costs. To the extent an underlying fund invests in these companies, it may take on more risk. • Interest Rate Risk – Generally, when interest rates rise, the value of an underlying fund’s fixed-income securities will decline. The opposite is true when interest rates decline. Underlying funds with longer weighted average maturities are more sensitive to interest rate changes. • Credit Risk – The value of an underlying fund’s fixed-income securities will be affected adversely by any erosion in the ability of the issuers of these securities to make interest and principal payments as they become due. Changes in the credit rating of a fixed-income security held by an underlying fund could have a similar effect. • Foreign Securities Risk – Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Fluctuations in currency exchange rates also may affect an underlying fund’s share price. Investing in securities of companies located in emerging market countries is generally riskier than investing in securities of companies located in developed foreign countries. • Tobacco Exclusion – The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. This exclusion may cause an underlying fund to forego profitable investment opportunities. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the underlying funds in which it invests. The value of the underlying funds’ shares will, in turn, fluctuate based on the performance of the securities they own and other factors generally affecting the securities market. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund, including losses near to, at, or after retirement. There is no guarantee that the fund will provide adequate income at or through your retirement. An investment in the fund is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. 38 Fund Performance The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, including yields, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. Annual Total Returns Highest Performance Quarter (2Q 2009): 14.89% Lowest Performance Quarter (4Q 2008): -19.49% As of September 30, 2011, the most recent calendar quarter end, the fund’s Investor Class year-to- date return was -8.83%. Average Annual Total Returns For the calendar year ended December 31, 2010 1 year 5 years Since Inception Inception Date Investor Class Return Before Taxes 15.50% 4.20% 6.45% 08/31/2004 Return After Taxes on Distributions 15.11% 3.42% 5.64% 08/31/2004 Return After Taxes on Distributions and Sale of Fund Shares 10.24% 3.28% 5.23% 08/31/2004 Institutional Class Return Before Taxes 15.62% 4.40% 6.66% 08/31/2004 A Class1 Return Before Taxes 8.49% 2.69% 5.19% 08/31/2004 C Class Return Before Taxes 14.23%2 3.15%2 5.37%2 03/01/2010 R Class Return Before Taxes 14.92% 3.68% 5.93% 08/31/2004 Russell 3000® Index (reflects no deduction for fees, expenses or taxes) 16.93% 2.74% 4.96% 08/31/2004 Barclays Capital U.S. Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) 6.54% 5.80% 5.15% 08/31/2004 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. 2 Historical performance for C Class prior to its inception is based on the performance of Investor Class shares. C Class performance has been adjusted to reflect differences in sales charges, if applicable, and expenses between classes. The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. 39 Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers Enrique Chang, Chief Investment Officer and Executive Vice President, has been a member of the team that manages the fund since 2009. Scott Wittman, CFA, Chief Investment Officer – Quantitative Equity and Asset Allocation, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2009. Richard Weiss, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2010. Irina Torelli, CFA, Vice President and Portfolio Manager, has been a member of the team that manages the fund since 2004. Scott Wilson, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2006. Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our website at americancentury.com, in person (at one of our Investor Centers), by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans), or through a financial intermediary. Shares may be purchased and redemption proceeds received by electronic bank transfer, by check or by wire. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500 ($2,000 for Coverdell Education Savings Accounts). However, American Century Investments will waive the fund minimum if you make an initial investment of at least $500 and continue to make automatic investments of at least $100 a month until reaching the fund minimum. Investors opening accounts through financial intermediaries may open an account with $250 for all classes except Institutional Class, but the financial intermediaries may require their clients to meet different investment minimums. The minimum may be waived for broker-dealer sponsored wrap program accounts, fee based accounts, and accounts through bank/trust and wealth management advisory organizations or certain employer-sponsored retirement plans. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations), but the minimum may be waived if you, or your financial intermediary if you invest through an omnibus account, have an aggregate investment in the American Century family of funds of $10 million or more. There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 40 Fund Summary – LIVESTRONG 2050 Portfolio Investment Objective The fund seeks the highest total return consistent with its asset mix. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in American Century Investments funds. More information about these and other discounts, as well as variations in charges that may apply to purchases of $1 million or more, is available from your financial professional and in Calculation of Sales Charges on page 58 of the fund’s prospectus and Sales Charges in Appendix B of the statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor Institutional A C R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of the original offering price or redemption proceeds) None None None 1.00% None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional A C R Management Fee None None None None None Distribution and Service (12b-1) Fees None None 0.25% 1.00% 0.50% Other Expenses 0.21% 0.01% 0.21% 0.21% 0.21% Administrative Fee 0.20% None 0.20% 0.20% 0.20% Other 0.01% 0.01% 0.01% 0.01% 0.01% Acquired Fund Fees and Expenses 0.74% 0.74% 0.74% 0.74% 0.74% Total Annual Fund Operating Expenses 0.95% 0.75% 1.20% 1.95% 1.45% Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class $97 $526 Institutional Class $77 $417 $931 A Class C Class R Class $793 41 Portfolio Turnover Because the fund buys and sells shares of other American Century mutual funds (the underlying funds) directly from the issuers, the fund is not expected to incur transaction costs directly.However, as a shareholder in the underlying funds, the fund indirectly pays transaction costs, such as commissions, when the underlying funds buy and sell securities (or “turn over” their portfolios). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 6% of the average value of its portfolio. Principal Investment Strategies LIVESTRONG 2050 Portfolio is a “fund of funds,” meaning that it seeks to achieve its objective by investing in other American Century mutual funds (the underlying funds) that represent a variety of asset classes and investment styles. The following table shows the fund’s target allocation for the various asset classes and underlying funds as of the date of the prospectus: Equity Securities (Stock Funds) 83.90% Fixed-Income Securities (Bond Funds) 16.10% NT Core Equity Plus Fund 4.50% High-Yield Fund 1.60% NT Emerging Markets Fund 6.25% Inflation-Adjusted Bond Fund 3.20% NT Equity Growth Fund 10.50% NT Diversified Bond Fund 11.30% NT Growth Fund 15.00% NT International Growth Fund 9.75% Cash Equivalents (Money Market Funds) 0.00% NT Large Company Value Fund 15.25% NT Mid Cap Value Fund 7.50% NT Small Company Fund 4.75% NT Vista Fund 7.50% Real Estate Fund 2.90% The target date in the fund name refers to the approximate year an investor plans to retire and likely would stop making new investments in the fund. The fund assumes a retirement age of 65 and may not be appropriate for an investor who plans to retire at or near the target date, but at an age well before or after 65. As the target year approaches, the fund’s asset mix will become more conservative by decreasing the allocation to stocks and increasing the allocation to bonds and cash. By the time the fund reaches its target year, the asset mix will become fixed and match that of LIVESTRONG Income Portfolio, which is currently 45% stock funds, 45% bond funds and 10% money market funds. The fund is designed for investors who plan to withdraw the value of their account gradually after retirement. The following chart shows how the asset mix is expected to change over time according to a predetermined glide path. 42 The portfolio managers regularly review the fund’s allocations to determine whether rebalancing is appropriate. Although we do not intend to make frequent tactical adjustments to the target asset mix or trade actively among the underlying funds (other than the glide path adjustments described above), we reserve the right to modify the target allocations and underlying funds from time to time should circumstances warrant a change. Principal Risks • “Growth” and “Value” Style Risks – The underlying funds represent a mix of investment styles, each of which has risks associated with it. Growth stocks can be volatile and may lack dividends that can cushion share prices during market declines. Value stocks may continue to be undervalued by the market for long periods of time. • Small- and Mid-Cap Stock Risks – Stocks of smaller companies may be more volatile than larger-company stocks. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies, which could lead to higher transaction costs. To the extent an underlying fund invests in these companies, it may take on more risk. • Interest Rate Risk – Generally, when interest rates rise, the value of an underlying fund’s fixed-income securities will decline. The opposite is true when interest rates decline. Underlying funds with longer weighted average maturities are more sensitive to interest rate changes. • Credit Risk – The value of an underlying fund’s fixed-income securities will be affected adversely by any erosion in the ability of the issuers of these securities to make interest and principal payments as they become due. Changes in the credit rating of a fixed-income security held by an underlying fund could have a similar effect. • Foreign Securities Risk – Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Fluctuations in currency exchange rates also may affect an underlying fund’s share price. Investing in securities of companies located in emerging market countries is generally riskier than investing in securities of companies located in developed foreign countries. • Tobacco Exclusion – The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. This exclusion may cause an underlying fund to forego profitable investment opportunities. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the underlying funds in which it invests. The value of the underlying funds’ shares will, in turn, fluctuate based on the performance of the securities they own and other factors generally affecting the securities market. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund, including losses near to, at, or after retirement. There is no guarantee that the fund will provide adequate income at or through your retirement. An investment in the fund is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. 43 Fund Performance The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, including yields, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. Annual Total Returns Highest Performance Quarter (2Q 2009): 15.07% Lowest Performance Quarter (1Q 2009): -8.90% As of September 30, 2011, the most recent calendar quarter end, the fund’s Investor Class year-to- date return was -9.25%. Average Annual Total Returns For the calendar year ended December 31, 2010 1 year Since Inception Inception Date Investor Class Return Before Taxes 15.70% -0.69% 05/30/2008 Return After Taxes on Distributions 15.36% -0.98% 05/30/2008 Return After Taxes on Distributions and Sale of Fund Shares 10.36% -0.71% 05/30/2008 Institutional Class Return Before Taxes 15.91% -0.45% 05/30/2008 A Class1 Return Before Taxes 8.75% -3.18% 05/30/2008 C Class Return Before Taxes 14.65%2 -1.68%2 03/01/2010 R Class Return Before Taxes 15.24% -1.14% 05/30/2008 Russell 3000® Index (reflects no deduction for fees, expenses or taxes) 16.93% -1.16% 05/30/2008 Barclays Capital U.S. Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) 6.54% 6.39% 05/30/2008 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. 2 Historical performance for C Class prior to its inception is based on the performance of Investor Class shares. C Class performance has been adjusted to reflect differences in sales charges, if applicable, and expenses between classes. The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. 44 Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers Enrique Chang, Chief Investment Officer and Executive Vice President, has been a member of the team that manages the fund since 2009. Scott Wittman, CFA, Chief Investment Officer – Quantitative Equity and Asset Allocation, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2009. Richard Weiss, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2010. Irina Torelli, CFA, Vice President and Portfolio Manager, has been a member of the team that manages the fund since 2008. Scott Wilson, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2008. Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our website at americancentury.com, in person (at one of our Investor Centers), by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans), or through a financial intermediary. Shares may be purchased and redemption proceeds received by electronic bank transfer, by check or by wire. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500 ($2,000 for Coverdell Education Savings Accounts). However, American Century Investments will waive the fund minimum if you make an initial investment of at least $500 and continue to make automatic investments of at least $100 a month until reaching the fund minimum. Investors opening accounts through financial intermediaries may open an account with $250 for all classes except Institutional Class, but the financial intermediaries may require their clients to meet different investment minimums. The minimum may be waived for broker-dealer sponsored wrap program accounts, fee based accounts, and accounts through bank/trust and wealth management advisory organizations or certain employer-sponsored retirement plans. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations), but the minimum may be waived if you, or your financial intermediary if you invest through an omnibus account, have an aggregate investment in the American Century family of funds of $10 million or more. There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 45 Fund Summary – LIVESTRONG 2055 Portfolio Investment Objective The fund seeks the highest total return consistent with its asset mix. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in American Century Investments funds. More information about these and other discounts, as well as variations in charges that may apply to purchases of $1 million or more, is available from your financial professional and in Calculation of Sales Charges on page 58 of the fund’s prospectus and Sales Charges in Appendix B of the statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor Institutional A C R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of the original offering price or redemption proceeds) None None None 1.00% None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional A C R Management Fee None None None None None Distribution and Service (12b-1) Fees None None 0.25% 1.00% 0.50% Other Expenses1 0.20% 0.00% 0.20% 0.20% 0.20% Administrative Fee 0.20% None 0.20% 0.20% 0.20% Other 0.00% 0.00% 0.00% 0.00% 0.00% Acquired Fund Fees and Expenses1 0.78% 0.78% 0.78% 0.78% 0.78% Total Annual Fund Operating Expenses 0.98% 0.78% 1.23% 1.98% 1.48% 1 Other Expenses and Acquired Fund Fees and Expenses are based on estimated amounts for the current fiscal year. Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years Investor Class $100 $313 Institutional Class $80 $250 A Class $693 $943 C Class $201 $622 R Class $151 $469 46 Portfolio Turnover Because the fund buys and sells shares of other American Century mutual funds (the underlying funds) directly from the issuers, the fund is not expected to incur transaction costs directly.However, as a shareholder in the underlying funds, the fund indirectly pays transaction costs, such as commissions, when the underlying funds buy and sell securities (or “turn over” their portfolios). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the period from the fund’s inception on March 31, 2011 to July 31, 2011, the fund’s portfolio turnover rate was 12% of the average value of its portfolio. Principal Investment Strategies LIVESTRONG 2055 Portfolio is a “fund of funds,” meaning that it seeks to achieve its objective by investing in other American Century mutual funds (the underlying funds) that represent a variety of asset classes and investment styles. The following table shows the fund’s target allocation for the various asset classes and underlying funds as of the date of the prospectus: Equity Securities (Stock Funds) 85.00% Fixed-Income Securities (Bond Funds) 15.00% NT Core Equity Plus Fund 4.50% High-Yield Fund 1.50% NT Emerging Markets Fund 6.50% Inflation-Adjusted Bond Fund 3.00% NT Equity Growth Fund 10.75% NT Diversified Bond Fund 10.50% NT Growth Fund 15.25% NT International Growth Fund 9.50% Cash Equivalents (Money Market Funds) 0.00% NT Large Company Value Fund 15.50% NT Mid Cap Value Fund 7.50% NT Small Company Fund 5.00% NT Vista Fund 7.50% Real Estate Fund 3.00% The target date in the fund name refers to the approximate year an investor plans to retire and likely would stop making new investments in the fund. The fund assumes a retirement age of 65 and may not be appropriate for an investor who plans to retire at or near the target date, but at an age well before or after 65. As the target year approaches, the fund’s asset mix will become more conservative by decreasing the allocation to stocks and increasing the allocation to bonds and cash. By the time the fund reaches its target year, the asset mix will become fixed and match that of LIVESTRONG Income Portfolio, which is currently 45% stock funds, 45% bond funds and 10% money market funds. The fund is designed for investors who plan to withdraw the value of their account gradually after retirement. The following chart shows how the asset mix is expected to change over time according to a predetermined glide path. 47 The portfolio managers regularly review the fund’s allocations to determine whether rebalancing is appropriate. Although we do not intend to make frequent tactical adjustments to the target asset mix or trade actively among the underlying funds (other than the glide path adjustments described above), we reserve the right to modify the target allocations and underlying funds from time to time should circumstances warrant a change. Principal Risks • “Growth” and “Value” Style Risks – The underlying funds represent a mix of investment styles, each of which has risks associated with it. Growth stocks can be volatile and may lack dividends that can cushion share prices during market declines. Value stocks may continue to be undervalued by the market for long periods of time. • Small- and Mid-Cap Stock Risks – Stocks of smaller companies may be more volatile than larger-company stocks. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies, which could lead to higher transaction costs. To the extent an underlying fund invests in these companies, it may take on more risk. • Interest Rate Risk – Generally, when interest rates rise, the value of an underlying fund’s fixed-income securities will decline. The opposite is true when interest rates decline. Underlying funds with longer weighted average maturities are more sensitive to interest rate changes. • Credit Risk – The value of an underlying fund’s fixed-income securities will be affected adversely by any erosion in the ability of the issuers of these securities to make interest and principal payments as they become due. Changes in the credit rating of a fixed-income security held by an underlying fund could have a similar effect. • Foreign Securities Risk – Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Fluctuations in currency exchange rates also may affect an underlying fund’s share price. Investing in securities of companies located in emerging market countries is generally riskier than investing in securities of companies located in developed foreign countries. • Tobacco Exclusion – The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. This exclusion may cause an underlying fund to forego profitable investment opportunities. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the underlying funds in which it invests. The value of the underlying funds’ shares will, in turn, fluctuate based on the performance of the securities they own and other factors generally affecting the securities market. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund, including losses near to, at, or after retirement. There is no guarantee that the fund will provide adequate income at or through your retirement. An investment in the fund is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Fund Performance The fund’s performance history is not available as of the date of this prospectus. When the fund has investment results for a full calendar year, this section will feature charts that show annual total returns, highest and lowest quarterly returns and average annual total returns for the fund. This information indicates the volatility of the fund’s historical returns from year to year. Performance information is designed to help you see how fund returns can vary. Keep in mind that past performance (before and after taxes) does not predict how the fund will perform in the future. For current performance information, please visit americancentury.com. 48 Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers Enrique Chang, Chief Investment Officer and Executive Vice President, has been a member of the team that manages the fund since 2011. Scott Wittman, CFA, Chief Investment Officer – Quantitative Equity and Asset Allocation, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2011. Richard Weiss,Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2011. Irina Torelli, CFA, Vice President and Portfolio Manager, has been a member of the team that manages the fund since 2011. Scott Wilson, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2011. Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our website at americancentury.com, in person (at one of our Investor Centers), by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans), or through a financial intermediary. Shares may be purchased and redemption proceeds received by electronic bank transfer, by check or by wire. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500 ($2,000 for Coverdell Education Savings Accounts). However, American Century Investments will waive the fund minimum if you make an initial investment of at least $500 and continue to make automatic investments of at least $100 a month until reaching the fund minimum. Investors opening accounts through financial intermediaries may open an account with $250 for all classes except Institutional Class, but the financial intermediaries may require their clients to meet different investment minimums. The minimum may be waived for broker-dealer sponsored wrap program accounts, fee based accounts, and accounts through bank/trust and wealth management advisory organizations or certain employer-sponsored retirement plans. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations), but the minimum may be waived if you, or your financial intermediary if you invest through an omnibus account, have an aggregate investment in the American Century family of funds of $10 million or more. There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 49 Objectives, Strategies and Risks What are the funds’ investment objectives? LIVESTRONG Income Portfolio seeks current income. Capital appreciation is a secondary objective. Each of LIVESTRONG 2015, 2020, 2025, 2030, 2035, 2040, 2045, 2050 and 2055 Portfolios seeks the highest total return consistent with its asset mix. Total return includes capital appreciation plus dividend and interest income. What are the funds’ principal investment strategies? Each fund invests in a combination of underlying American Century Investments funds. Each fund’s target allocation is intended to diversify investments among various asset classes such as stocks, bonds and money market instruments. The target asset mix for LIVESTRONG Income Portfolio is expected to remain fixed over time. For each fund with a target year, the target asset mix will be adjusted in a step-like fashion. For example, assume the current stock weighting in LIVESTRONG 2035 Portfolio is approximately 71% and the stock weighting in LIVESTRONG 2030 Portfolio is approximately 65%. Over time, we would expect to reduce the stock weighting in LIVESTRONG 2035 Portfolio. Over a five year period the stock weighting would be reduced to approximately 65%. In effect, LIVESTRONG 2035 Portfolio is expected to have the same stock weighting in five years as LIVESTRONG 2030 Portfolio has now. By the time each fund reaches its target year, its target asset mix will become fixed and will match that of LIVESTRONG Income Portfolio, which is currently 45% stock funds, 45% bond funds and 10% money market funds. A fund with an earlier target date represents a more conservative choice. A fund with a later target date represents a more aggressive choice. The target year does not necessarily represent the specific year you expect to need your assets. It is intended only as a general guide and assumes a retirement age of 65. The following table shows which underlying funds are currently being used within each asset class and the target allocations for each individual underlying fund as of the date of the prospectus. Asset Class Underlying Fund1 LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio Equity Securities (Stock Funds) NT Core Equity Plus Fund 3.00% 3.00% 3.00% 3.00% 3.25% NT Emerging Markets Fund 0.00% 0.75% 1.75% 2.55% 3.00% NT Equity Growth Fund 10.00% 9.75% 9.50% 9.35% 9.25% NT Growth Fund 6.50% 7.25% 8.25% 9.75% 11.75% NT International Growth Fund 5.00% 5.50% 6.50% 7.60% 9.00% NT Large Company Value Fund 11.00% 11.00% 11.25% 11.60% 12.25% NT Mid Cap Value Fund 4.00% 4.50% 5.25% 5.50% 5.25% NT Small Company Fund 2.00% 2.00% 2.00% 2.85% 3.85% NT Vista Fund 2.50% 3.00% 4.00% 4.75% 5.00% Real Estate Fund 1.00% 1.15% 1.40% 1.65% 1.90% TOTAL 45.00% 47.90% 52.90% 58.60% 64.50% Fixed-Income Securities (Bond Funds) High-Yield Fund 3.80% 3.75% 3.55% 3.30% 3.00% Inflation-Adjusted Bond Fund 7.60% 7.50% 7.15% 6.60% 5.90% International Bond Fund 7.00% 6.45% 5.40% 3.50% 1.00% NT Diversified Bond Fund 26.60% 25.90% 25.00% 23.00% 20.60% TOTAL 45.00% 43.60% 41.10% 36.40% 30.50% Cash Equivalents (Money Market Funds) Premium Money Market Fund 10.00% 8.50% 6.00% 5.00% 5.00% TOTAL 10.00% 8.50% 6.00% 5.00% 5.00% 1 Institutional Class for each underlying fund other than Premium Money Market (Investor Class). 50 Asset Class Underlying Fund1 LIVESTRONG 2035 Portfolio LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio LIVESTRONG 2055 Portfolio Equity Securities (Stock Funds) NT Core Equity Plus Fund 3.25% 3.75% 4.50% 4.50% 4.50% NT Emerging Markets Fund 3.75% 4.75% 5.75% 6.25% 6.50% NT Equity Growth Fund 9.75% 10.25% 10.25% 10.50% 10.75% NT Growth Fund 13.00% 14.00% 14.75% 15.00% 15.25% NT International Growth Fund 9.75% 10.00% 10.00% 9.75% 9.50% NT Large Company Value Fund 13.00% 14.00% 14.75% 15.25% 15.50% NT Mid Cap Value Fund 6.00% 7.00% 7.25% 7.50% 7.50% NT Small Company Fund 4.15% 4.00% 4.25% 4.75% 5.00% NT Vista Fund 6.00% 7.00% 7.25% 7.50% 7.50% Real Estate Fund 2.15% 2.40% 2.65% 2.90% 3.00% TOTAL 70.80% 77.15% 81.40% 83.90% 85.00% Fixed-Income Securities (Bond Funds) High-Yield Fund 2.55% 2.15% 1.85% 1.60% 1.50% Inflation-Adjusted Bond Fund 5.15% 4.30% 3.70% 3.20% 3.00% International Bond Fund 0.00% 0.00% 0.00% 0.00% 0.00% NT Diversified Bond Fund 18.00% 15.40% 13.05% 11.30% 10.50% TOTAL 25.70% 21.85% 18.60% 16.10% 15.00% Cash Equivalents (Money Market Funds) Premium Money Market Fund 3.50% 1.00% 0.00% 0.00% 0.00% TOTAL 3.50% 1.00% 0.00% 0.00% 0.00% 1 Institutional Class for each underlying fund other than Premium Money Market (Investor Class). We do not intend to make frequent tactical adjustments to the target asset mix or to trade actively among underlying funds, other than the glide path adjustments described above. However, we reserve the right to modify the target allocations and underlying fund weightings and to substitute other underlying funds from time to time should circumstances warrant a change. The portfolio managers regularly review each fund to determine whether rebalancing is appropriate. In making this determination, the managers may consider a number of factors, including a fund’s allocations among asset classes, investment styles, market capitalizations, global diversification and real estate holdings. A description of the policies and procedures with respect to the disclosure of the funds’ portfolio securities is available in the statement of additional information. What are the underlying funds’ investment techniques? The underlying stock funds draw on growth, value and quantitative investment techniques and diversify investments among small, medium and large U.S. companies. They also include investments in the real estate sector as well as foreign stocks from developed and emerging markets. The growth strategy looks for stocks of companies the portfolio managers believe will increase in value over time.In implementing this strategy, the portfolio managers use a variety of analytical research tools and techniques to identify stocks of companies demonstrating accelerating earnings or revenue growth rates, stock price momentum, increasing cash flows, or other indications of the relative strength of a company’s business. The value investment discipline seeks capital growth by investing in equity securities of companies that the funds’ portfolio managers believe to be temporarily undervalued. For underlying funds that are quantitatively managed, the managers utilize quantitative, computer-driven models to construct and manage portfolios that they believe provide the optimal balance between risk and expected return. The underlying bond funds represent a diverse range of fixed-income investments that vary by issuer type (corporate and government), credit quality (investment-grade and high-yield) and geographic exposure (domestic and international). 51 The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. If the issuer of a security purchased by the fund is subsequently found to be classified in the tobacco industry (due to acquisition, merger or otherwise), the underlying fund will sell the security as soon as reasonably possible. A brief description of each of the underlying funds follows. Additional details are available in the statement of additional information and the underlying funds’ prospectuses, which are available on our website at americancentury.com. From the descriptions of the LIVESTRONG funds’ holdings, hyperlinks will take you to information about the underlying funds. Stock Funds NT Core Equity Plus seeks long-term capital growth. It uses a quantitative model and invests primarily in large publicly traded U.S. companies. It invests approximately 130% of its assets in long positions, while 30% of its assets are sold short. NT Emerging Markets seeks capital growth. It uses a growth investment strategy and invests primarily in securities of companies located in emerging market countries. NT Equity Growth seeks long-term capital growth. It uses a quantitative investment strategy to construct an optimized portfolio drawn primarily from large publicly traded U.S. companies without regard to dividend yield. NT Growth seeks long-term capital growth. It uses a growth investment strategy and generally invests in larger U.S. companies. NT International Growth seeks capital growth. It uses a growth investment strategy and invests primarily in securities of companies located in developed countries other than the United States. NT Large Company Value seeks long-term capital growth with income as a secondary objective. It uses a value investment strategy and invests primarily in larger U.S. companies. NT Mid Cap Value seeks long-term capital growth with income as a secondary objective. It uses a value investment strategy and invests primarily in medium-sized U.S. companies. NT Small Company seeks long-term capital growth. It uses a quantitative investment strategy and invests primarily in smaller U.S. companies. NT Vista seeks long-term capital growth. It uses a growth investment strategy and generally invests in medium-sized and smaller U.S. companies. Real Estate seeks high total investment return through a combination of capital appreciation and current income. It invests primarily in equity securities issued by real estate investment trusts (REITs) and companies engaged in the real estate industry. Bond Funds High-Yield seeks high current income by investing in a diversified portfolio of high-yield corporate bonds and other debt securities.As a secondary objective, the fund seeks capital appreciation, but only when consistent with its primary objective of maximizing current income. Inflation-Adjusted Bond seeks to provide total return and inflation protection consistent with investment in inflation-indexed securities. International Bond seeks high total return by investing in high-quality, non-dollar-denominated government and corporate debt securities outside the United States. NT Diversified Bond seeks a high level of income by investing primarily in high- and medium-grade non-money market debt securities. These securities, which may be payable in U.S. or foreign currencies, may include corporate bonds and notes, government securities and securities backed by mortgages or other assets. Money Market Funds Premium Money Market seeks to earn the highest level of current income while preserving the value of shareholder investments by investing in high-quality, cash-equivalent securities. What are the principal risks of investing in the funds? Each fund’s performance and risks depend in part on the managers’ skill in determining the fund’s asset class allocations and in selecting and weighting the underlying funds.There is a risk that the managers’ evaluations and assumptions regarding asset classes or underlying funds may differ from actual market conditions. Each fund’s performance and risks reflect the performance and risks of the underlying American Century Investments funds in which it invests. Some of these risks relate to investments in stocks. Others relate primarily to fixed-income or foreign investments. The degree to which the risks described below apply to a particular fund varies according to its asset allocation. 52 Market performance tends to be cyclical. In the various cycles, certain investment styles, such as growth and value styles, may fall in and out of favor. If the market is not favoring an underlying fund’s style, that fund’s gains may not be as big as, or its losses may be bigger than, those of other equity funds using different investment styles. Growth stocks are typically priced higher than other stocks, in relation to earnings and other measures, because investors believe they have more growth potential. This potential may or may not be realized. If the portfolio managers’ assessment of a company’s prospects for earnings or growth or how other investors will value the company’s earnings growth is incorrect, the price of the company’s stock may fall or fail to reach the value the managers have placed on it. Growth stock prices tend to fluctuate more dramatically than the overall stock market. Similarly, if the market does not consider the individual stocks purchased by a value fund to be undervalued, the fund’s shares may not rise as high as other funds and may in fact decline, even if stock prices generally are increasing. Underlying funds that invest in mid-sized and smaller companies may be more volatile, and subject to greater short-term risk, than funds that invest in larger companies. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies. In addition, smaller companies may have less publicly available information. The value of an underlying fund’s fixed-income securities will be affected by rising or falling interest rates. Generally interest rates and the prices of debt securities move in opposite directions. When interest rates fall, the prices of most debt securities rise; when interest rates rise, prices fall. Funds with longer weighted maturities are more sensitive to interest rate changes. Fixed-income securities are rated by nationally recognized securities rating organizations (SROs), such as Moody’s and Standard & Poor’s. Each SRO has its own system for classifying securities, but each tries to indicate a company’s ability to make timely payments of interest and principal. The value of an underlying fund’s fixed-income securities also will be affected by the inability or perceived inability of the issuers of these securities to make payments of interest and principal as they become due. The lowest-rated investment-grade bonds in which the underlying funds may invest contain some speculative characteristics. Having those bonds in the funds’ portfolios means the funds’ values may go down more if interest rates or other economic conditions change than if the funds contained only higher-rated bonds. In addition, higher-risk high-yield securities, which are below investment-grade and sometimes referred to as junk bonds, are considered to be predominantly speculative and are more likely to be negatively affected by changes in interest rates or other economic conditions. Some of the underlying funds invest in foreign securities. Foreign investment involves additional risks, including fluctuations in currency exchange rates, less stable political and economic structures, reduced availability of public information, and lack of uniform financial reporting and regulatory practices similar to those that apply in the United States. These factors make investing in foreign securities generally riskier than investing in U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Investing in securities of companies located in emerging market countries is also riskier than investing in securities of companies located in foreign developed countries. The underlying funds do not invest in certain tobacco-related securities. As a result, the underlying fund may forego a profitable investment opportunity or sell a security when it may be disadvantageous to do so. The value of an underlying fund’s shares depends on the value of the stocks and other securities it owns. The value of the individual securities a fund owns will go up and down, depending on the performance of the companies that issued them, general market and economic conditions, and investor confidence. These funds are intended for investors who seek a diversified investment whose asset mix becomes more conservative over time, and who are willing to accept the risks associated with the funds’ asset allocation strategies. At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the funds, including losses near to, at, or after retirement. There is no guarantee that a fund will provide adequate income at or through your retirement. What will happen when a fund reaches its target year? When a fund reaches its most conservative planned target asset allocation, which is expected to occur on approximately November 30 of the year before the target year, its target allocation will become fixed and will match that of LIVESTRONG Income Portfolio. Within two to three years thereafter, the fund’s Board of Directors may approve combining such fund with LIVESTRONG Income Portfolio.
